department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division index no tle maet a aug 2p attn legend company m plan x plan y dear this letter is in response to a request submitted by your authorized representative dated date as supplemented by letters dated date date date concerning the proper treatment of a reversion from its pension_plan under sec_4980 of the internal_revenue_code the code’ the following facts and representations have been submitted company m established plan x a defined_benefit_plan for its employees on date on date company m froze plan x and effective date established plan y in order to enhance retirement benefits for its employees plan y is a defined_contribution_plan with a cash_or_deferred_arrangement as described in sec_401 of the code participation in plan y is offered to all employees of company m both plan x and plan y are qualified_plans under sec_401 and their related trusts are exempt from taxation under sec_501 a plan x provided percent vesting for all the participants when it was frozen on date since then a majority of the participants took lump sum distributions from plan x currently there are participants receiving monthly benefits from plan x plan x’s assets as of date amounted to approximately dollar_figure the actuaries estimated that the actuarial present_value of future_benefits is approximately dollar_figure thus the asset surplus as of date was approximately dollar_figure company m established plan y effective date under plan y the participants may elect to defer a percentage of their compensation on a pre-tax basis company m also makes discretionary profit sharing contributions to plan y which are allocated on behalf of participants based on their respective compensation_for the plan_year which is a calendar_year for company m contributed approximately dollar_figure to plan y company m proposes to terminate pian x and distribute the vested benefits including annuity_contracts to all participants company m proposes to make a direct transfer from plan x to plan y before any reversion of any excess money is made to company m company m proposes to distribute percent of the surplus to plan y or approximately dollar_figure and the residual to company m or approximately dollar_figure which are the date figures the actual amount to be transferred to plan y will be equal to the excess of a percent of the maximum amount the employer could receive as an employer_reversion without regard to sec_4980 of the code over b an amount equal to the present_value of the aggregated increases in the accrued_benefits under the terminated plan plan x of any participants or beneficiaries _ pursuant to a plan amendment adopted during the sixty day period ending on the date of termination and that takes effect immediately on the termination_date with respect to the contributions to plan y company m proposes to credit this amount to a suspense_account that will be allocated together with the earnings thereof ratably over a period not more than seven years to the account of the participants of plan y starting with the year of the reversion the allocations will be coordinated with the limitations under sec_415 of the code that may apply to certain participants in plan y the replacement plan the percentage of the active participants in plan y who will remain as employees of company m and who are participating in the replacement plan plan y is percent company m is proposing to pay an excise_tax of percent under sec_4980 of the code and will include the residual of the reversion in its taxable_income in the year the proposed transaction is effected based on the foregoing the following rulings are requested that plan y is a qualified_replacement_plan of terminated plan x within the meaning of sec_4980 of the code which would permit company m to use a rate of percent on the amount of the reversion rather than percent that the direct transfer of assets from plan x to plan y is not included in company m’s income in the year of the plan asset reversion that the transfer of percent of the surplus assets directly from the terminated defined benefit pension_plan to plan y will not be treated as an employer_reversion under sec_4980 of the code and will not subject company m to the excise_tax under sec_4980 that company m will be subject_to an excise_tax equal to percent rather than percent of the residual assets to company m under sec_4980 of the code as a result of the existence of plan y sec_61 of the code defines gross_income as all income from whatever source derived subject_to certain exceptions sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent that such amount did not reduce the amount of tax imposed by sec_1 through 1400l sec_4980 of the code provides for a percent excise_tax of the amount of any reversion from a qualified_plan sec_4980 provides in general that the - excise_tax under sec_4980 shall be increased to percent with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides for certain benefit increases which take effect immediately on the termination_date sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code generally established a two-part test to determine whether a plan is a qualified_replacement_plan initially the plan must be established or maintained by the employer in connection with a qualified_plan termination with respect to which at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan additionally a direct transfer must be made from the terminated plan to the replacement plan before any employer_reversion and the transfer must be in an amount equal to the excess if any of percent of the maximum amount the employer could receive as an employer_reversion determined without regard to sec_4980 over ii the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries under a plan amendment which is adopted within days before the plan termination and which takes effect immediately upon plan termination sec_4980 of the code provides that in the case of any amount transferred under sec_4980 from a terminated plan to a qualified_replacement_plan such amount i shall not be included in the gross_income of the employer il no deduction shall be allowed with respect to such transfer and ill such transfer shall not be treated as an employer_reversion for purposes of sec_4980 sec_4980 of the code provides that if the replacement plan is a i defined_contribution_plan the amount transferred to the replacement plan must be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or il credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven plan_year period beginning with the year of the transfer sec_4980 provides in part that the allocation of any amount or income allocable thereto to any amounts under section d c shall be treated as an annual_addition for purposes of sec_415 of the active employees who were participants in plan x and who are still employed by company m it has been represented that percent of these employees are active participants in plan y and will receive an allocation under plan y thus at least percent of the active participants in plan x who remain as employees - of company m after plan x’s termination will be active participants in plan y under the terms of plan x any amount transferred from plan x into the suspense_account in plan y will be allocated no less rapidly than ratably over the - seven-year-period beginning with the year of the transfer the allocations will be correlated with the limitations under sec_415 of the code that may apply to certain participants in plan y the direct transfer from plan y to plan x will be made before any reversion of any excess money is made to company m the amount to be transferred to plan y will be equal to the excess of a percent of the maximum amount the employer could receive as an employer_reversion without regard to sec_4980 of the code over b an amount equal to the present_value of the aggregated increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the sixty day period ending on the date of termination and that takes effect immediately on the termination_date since at least percent of the excess_assets remaining after the termination of plan x will be directly transferred to the trust which holds the plan y assets the requirements of sec_4980 of the code will be met with respect to plan y accordingly with respect to the first ruling_request we conclude that plan y constitutes a qualified_replacement_plan within the meaning of sec_4980 provided that an amount equal to at least percent of the maximum amount company m could receive as a reversion is directly transferred from plan x to plan y with respect to ruling requests number two three and four we conclude that if an amount that is equal to at least percent of the maximum amount which company m could receive as an employer_reversion is directly transferred from plan x to plan y such amount transferred from plan x to plan y in accordance with code sec_4980 is not includible in the gross_income of company m no deduction is allowable with respect to the amount transferred the amount transferred is not treated as an employer_reversion for purposes of sec_4980 and will not be subject_to the excise_tax under sec_4980 company m will be subject_to an excise_tax equal to percent rather than percent of the employer_reversion because plan y is treated as a replacement plan within the meaning of sec_4980 and the employer_reversion received by company m is subject_to the percent excise_tax under sec_4980 and is includible in company m's gross_income under sec_61 these rulings are based on the assumptions that plan x and plan y are qualified under sec_401 of the code and that their related trusts are tax-exempt under sec_501 at all times relevant to this ruling no opinion is expressed as to the whether the code sec_401 account _ company m maintains for its retired employees prior to and subsequent to the - termination of plan x or whether the funding of such account prior to and subsequent to the termination of plan y meets the requirements of code sec_401 h this ruling letter is directed only to the taxpayer that requested it section k of the code provides that it may not be used or cited by others as precedent if you have any questions please contact we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling form_437 department of the treasury internal_revenue_service washington o0 c tax_exempt_and_government_entities_division date aug contact person s wv ’ ats e n e identification_number telephone number te0 8ry employer_identification_number dear siror madam this is in reference to your representative's letter of date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted shows that the grants will be administered by f a publicly f selects individual scholarship recipients through its c supported_organization under its b competition the initial phase of the competition is the x test which is given annually in participating high schools by high school officials after the test f identifies and honors students scoring in a group that represents the top two percent of graduating high school seniors nationwide and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists the semifinalists then take a second test to confirm their earlier performance those who repeat their performance who demonstrate high academic standing in high schoo and who meet other standard requirements are designated as finalists ft you have entered into an agreement with f whereby you have agreed to sponsor a specific number of scholarships each year to be awarded to children and or relatives of employees of d under the b f may award special scholarships to high-scoring students below the finalist level if there are an insufficient number of finalists the selection of individual grant recipients is made by selection committees designated by f the members of the selection committee are totally independent and separate from you f confirms the individual scholarship recipient's enrollment at the educational_institution makes m n s a r n e n e t e i o e t e r a t r a a r e e e a l a t s payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee leaves the company scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 of the code and which may be further limited by f the recipient will not be restricted in his her course of study sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant subject_to the provisions of sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grant will be subject_to the provisions of sec_117 section dollar_figure of revproc_76_47 provides a percentage_test guideline it states that in the case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who i were eligible ii were applicants for such grants and iti were considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year f will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 you have agreed that your -scholarship program will meet the requirements of revproc_76_47 and that special t e b e e e e t a l n e e e n e e w at scholarship awards will be in compliance with either the or percent test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer if you wish to meet the percent test eligible employees’ children shall include all employees’ children who take the required tests in the applicable_year and otherwise meet the in addition if you wish to meet the minimum requirements for eligibility established by you percent test you must obtain an actual count to show the number of employees’ children who are eligible for grants whether or not they submitted an application in the applicable_year accordingly based upon the information presented and assuming the program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to f for the awarding of scholarship grants to children and or relatives of employees of d comply with the requirements of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code we understand that f will advise the recipient that amounts granted are taxable_income if the aggregate scholarship amounts received by the recipient exceed tuition and fees not including room and board required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 of the code any changes in the procedure must be reported to your key district_office for exempt_organization matters this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of revproc_76_47 records should be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof please note that this ruling is only applicable to grants awarded under the b competition before you enter into any other scholarship or educational loan program you should submit a request for advance approval of that program and the requirements of revproc_76_47 must be met in the aggregate your procedures for awarding scholarships to students designated as finalists under c are considered to satisfy the facts_and_circumstances_test of revproc_76_47 and therefore only those scholarships offered to individuals below the finalist level under your b will be counted in determining whether the percentage_test of revproc_76_47 is met with respect to special scholarship awards made under the b competition and any scholarship awards made under any other such program we are informing the tei ge key district_office of this ruling please keep a copy of this ruling with your organization's permanent records a t r a e t a n a t n e y n c m m n m s e e w this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely dberete v brock gerald v sack manager exempt_organizations technical group s t s c e s a a e t o c a
